DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 11, 2021 and May 20, 2022 have been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,029,050. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to identifying and listing commissioned and uncommissioned luminaires, and is further illustrated below:
17/317315
11,029,050
Claim 15
Claim 1 & Claim 2
 15. A method comprising: generating a non-operational commissioned luminaire list including a respective commissioned luminaire identifier of a plurality of non-operational commissioned luminaires; receiving, via a local wireless communication network or a secondary network, from each of a plurality of uncommissioned luminaires: (i) a respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires; and for each of the uncommissioned luminaires in the uncommissioned luminaire list, estimating a set of uncommissioned location coordinates of the uncommissioned luminaire.
1. A method comprising: sending from a gateway, via a local wireless communication network or a secondary network, a health status request message to each commissioned luminaire in an indoor space requesting a health status response message; in response to sending the health status request message to each commissioned luminaire: receiving, via the local wireless communication network or the secondary network, from operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; failing to receive from non-operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; and storing the commissioned luminaire identifier of each of the non-operational commissioned luminaires in a non-operational commissioned luminaire list; receiving, via the local wireless communication network or the secondary network, a respective uncommissioned luminaire identifier from a plurality of uncommissioned luminaires; storing the respective uncommissioned luminaire identifier of the uncommissioned luminaires in an uncommissioned luminaire list; sending, via the local wireless communication network or the secondary network, a scan request message to each uncommissioned luminaire requesting a scan response message; in response to sending the scan request message to each uncommissioned luminaire, receiving, via the local wireless communication network or the secondary network, from each of the uncommissioned luminaires the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.

2. …estimating a set of uncommissioned location coordinates of the uncommissioned luminaire.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determine that the parent application (11,029,050) is not patentably distinct from the present application, but has a narrower scope.

Claims 1-14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,029,050 in view of Ryan et al. (US 2015/0147067 A1), and is discussed below: 
17/317315
11,029,050
2015/0147067
Claim 1
Claim 1

 1. A method comprising: sending from a gateway, via a local wireless communication network or a secondary network, a health status request message to each commissioned radio frequency (RF) positioning node in an indoor space requesting a health status response message; in response to sending the health status request message to each commissioned RF positioning node: receiving, via the local wireless communication network or the secondary network, from operational commissioned RF positioning nodes the health status response message indicating the commissioned RF positioning node identifier; failing to receive from non-operational commissioned RF positioning nodes the health status response message indicating the commissioned RF positioning node identifier; and storing the commissioned RF positioning node identifier of each of the non- operational commissioned RF positioning nodes in a non-operational commissioned RF positioning node list; receiving, via the local wireless communication network or the secondary network, a respective uncommissioned RF positioning node identifier from a plurality of uncommissioned RF positioning nodes; storing the respective uncommissioned RF positioning node identifier of the uncommissioned RF positioning nodes in an uncommissioned RF positioning node list; sending, via the local wireless communication network or the secondary network, a scan request message to each uncommissioned RF positioning node requesting a scan response message; in response to sending the scan request message to each uncommissioned RF positioning node, receiving, via the local wireless communication network or the secondary network, from each of the uncommissioned RF positioning nodes the scan response message including: (i) the respective uncommissioned RF positioning node identifier, (ii) a neighboring commissioned RF positioning node list of commissioned RF positioning node identifiers of neighboring commissioned RF positioning nodes, and (iii) a respective signal strength indicator measurement of the uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes.
1. A method comprising: sending from a gateway, via a local wireless communication network or a secondary network, a health status request message to each commissioned luminaire in an indoor space requesting a health status response message; in response to sending the health status request message to each commissioned luminaire: receiving, via the local wireless communication network or the secondary network, from operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; failing to receive from non-operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; and storing the commissioned luminaire identifier of each of the non-operational commissioned luminaires in a non-operational commissioned luminaire list; receiving, via the local wireless communication network or the secondary network, a respective uncommissioned luminaire identifier from a plurality of uncommissioned luminaires; storing the respective uncommissioned luminaire identifier of the uncommissioned luminaires in an uncommissioned luminaire list; sending, via the local wireless communication network or the secondary network, a scan request message to each uncommissioned luminaire requesting a scan response message; in response to sending the scan request message to each uncommissioned luminaire, receiving, via the local wireless communication network or the secondary network, from each of the uncommissioned luminaires the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to integrate LEDs with radio frequency functions as taught by Ryan et al. in the system of Kuber et al., in order to provide a positioning system with beacon light sources.
Claim 2
Claim 2

 2. The method of claim 1, further comprising: for each of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list: calculating a respective distance between an uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes based on the respective signal strength indicator measurement; and based on the calculated respective distance to each of the neighboring commissioned RF positioning nodes and the set of commissioned location coordinates of each of the neighboring commissioned RF positioning nodes, estimating a set of uncommissioned location coordinates of the uncommissioned RF positioning node.
2. The method of claim 1, further comprising: for each of the uncommissioned luminaires in the uncommissioned luminaire list: calculating a respective distance between an uncommissioned luminaire to each of the neighboring commissioned luminaires based on the respective signal strength indicator measurement; and based on the calculated respective distance to each of the neighboring commissioned luminaires and the set of commissioned location coordinates of each of the neighboring commissioned luminaires, estimating a set of uncommissioned location coordinates of the uncommissioned luminaire.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).


Claim 3
Claim 3

 3. The method of claim 2, further comprising: determining a best fit assignment of the set of uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list to the set of commissioned location coordinates of the non-operational commissioned RF positioning nodes in the non-operational RF positioning node list.
3. The method of claim 2, further comprising: determining a best fit assignment of the set of uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list to the set of commissioned location coordinates of the non-operational commissioned luminaires in the non-operational luminaire list.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).


Claim 4
Claim 4

 4. The method of claim 3, further comprising: adjusting an RF positioning node node map for each of the non-operational commissioned RF positioning nodes based on the determined best fit assignment by replacing a respective commissioned RF positioning node identifier setting of a respective non-operational commissioned RF positioning node stored in association with the set of commissioned location coordinates with the respective uncommissioned RF positioning node identifier that best fit the commissioned location coordinates; and determining a physical location of a mobile device of a user based on the adjusted RF positioning node node map.

4. The method of claim 3, further comprising: adjusting a luminaire node map for each of the non-operational commissioned luminaires based on the determined best fit assignment by replacing a respective commissioned luminaire identifier setting of a respective non-operational commissioned luminaire stored in association with the set of commissioned location coordinates with the respective uncommissioned luminaire identifier that best fit the commissioned location coordinates; and determining a physical location of a mobile device of a user based on the adjusted luminaire node map.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 5
Claim 5

 5. The method of claim 3, further comprising: before determining the best fit assignment, dividing the RF positioning node node map into a plurality of RF positioning node node map clusters by executing a density based spatial clustering algorithm based on: (i) each set of the uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list, and (ii) a threshold distance that is a maximum distance for determining whether the set of uncommissioned location coordinates resides within a respective RF positioning node node map cluster or not.
5. The method of claim 3, further comprising: before determining the best fit assignment, dividing the luminaire node map into a plurality of luminaire node map clusters by executing a density based spatial clustering algorithm based on: (i) each set of the uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list, and (ii) a threshold distance that is a maximum distance for determining whether the set of uncommissioned location coordinates resides within a respective luminaire node map cluster or not.


Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).


Claim 6
Claim 6

 6. The method of claim 5, wherein determining the best fit assignment of the set of uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list is executed on each respective RF positioning node node map cluster utilizing only the uncommissioned RF positioning nodes residing within the respective RF positioning node node map cluster.
6. The method of claim 5, wherein determining the best fit assignment of the set of uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list is executed on each respective luminaire node map cluster utilizing only the uncommissioned luminaires residing within the respective luminaire node map cluster.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 7
Claim 7

 7. The method of claim 3, wherein determining the best fit assignment of the set of uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list further includes reassigning the operational commissioned RF positioning nodes in the RF positioning node node map that were previously incorrectly assigned to the set of commissioned location coordinates.

7. The method of claim 3, wherein determining the best fit assignment of the set of uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list further includes reassigning the operational commissioned luminaires in the luminaire node map that were previously incorrectly assigned to the set of commissioned location coordinates.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).


Claim 8
Claim 8

8. The method of claim 1, wherein the local wireless communication network is a mesh network and the method further comprises: in response to receiving the scan request message at each uncommissioned RF positioning node: sending a mesh command over the mesh network, requesting the neighboring commissioned RF positioning nodes transmit packets including a respective commissioned RF positioning node identifier and a timestamp; and based on the respective commissioned RF positioning node identifier and the timestamp of the transmitted packets, calculating the respective signal strength indicator measurement of the uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes.
8. The method of claim 1, wherein the local wireless communication network is a mesh network and the method further comprises: in response to receiving the scan request message at each uncommissioned luminaire: sending a mesh command over the mesh network, requesting the neighboring commissioned luminaires transmit packets including a respective commissioned luminaire identifier and a timestamp; and based on the respective commissioned luminaire identifier and the timestamp of the transmitted packets, calculating the respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).


Claim 9
Claim 9

 9. The method of claim 8, further comprising: sending the scan response message through a transport layer of the mesh network back to the gateway, the scan response message including: (i) the respective uncommissioned RF positioning node identifier, (ii) the neighboring commissioned RF positioning node list of commissioned RF positioning node identifiers of neighboring commissioned RF positioning nodes, and (iii) the calculated respective signal strength indicator measurement of the uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes.
9. The method of claim 8, further comprising: sending the scan response message through a transport layer of the mesh network back to the gateway, the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) the neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) the calculated respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 10
Claim 10

 10. A radio frequency (RF) positioning node system comprising: a plurality of RF positioning nodes located in an indoor space, each respective one of the RF positioning nodes including: an RF positioning node local wireless network communication interface configured for wireless communication over a local wireless communication network; an RF positioning node memory; an RF positioning node processor coupled to the RF positioning node local network communication interface, and the RF positioning node memory; and a gateway including: a gateway network communication interface system including a gateway local wireless network communication interface configured for wireless communication over the local wireless communication network; a gateway memory including an RF positioning node node map of commissioned RF positioning nodes in the indoor space, the RF positioning node node map having: multiple commissioned RF positioning node identifier settings, including a respective commissioned RF positioning node identifier setting of each commissioned RF positioning node in the indoor space; and multiple sets of commissioned location coordinates, each set of commissioned location coordinates stored in association with the respective commissioned RF positioning node identifier setting; a gateway processor coupled to the gateway network communication interface system and the gateway memory; gateway self-healing programming in the gateway memory, wherein execution of the gateway self-healing programming by the gateway processor configures the gateway to implement functions, including functions to: send, via the gateway local wireless network communication interface, a health status request message to each commissioned RF positioning node requesting a health status response message; in response to sending the health status request message to each commissioned RF positioning node: receive from operational commissioned RF positioning nodes the health status response message indicating a commissioned RF positioning node identifier; fail to receive from non-operational commissioned RF positioning nodes the health status response message indicating the commissioned RF positioning node identifier; and store the commissioned RF positioning node identifier of each of the non-operational commissioned RF positioning nodes in a non- operational commissioned RF positioning node list; receive, via the gateway local wireless network communication interface, a respective uncommissioned RF positioning node identifier from a plurality of uncommissioned RF positioning nodes in the indoor space; and store the respective uncommissioned RF positioning node identifier of the uncommissioned RF positioning nodes in an uncommissioned RF positioning node list; send, via the gateway local wireless network communication interface, a scan request message to each uncommissioned RF positioning node requesting a scan response message; in response to sending the scan request message to each uncommissioned RF positioning node, receive from each of the uncommissioned RF positioning nodes the scan response message including: (i) the respective uncommissioned RF positioning node identifier, (ii) a neighboring commissioned RF positioning node list of commissioned RF positioning node identifiers of neighboring commissioned RF positioning nodes, and (iii) a respective received signal strength indicator (RSSI) measurement of the uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes.
10. A luminaire-based positioning system comprising: a plurality of luminaires located in an indoor space, each respective one of the luminaires including: a light source; a driver circuit coupled to the light source to control light source operation; a luminaire local wireless network communication interface configured for wireless communication over a local wireless communication network; a luminaire memory; a luminaire processor coupled to the driver circuit, the luminaire local network communication interface, and the luminaire memory; and a gateway including: a gateway network communication interface system including a gateway local wireless network communication interface configured for wireless communication over the local wireless communication network; a gateway memory including a luminaire node map of commissioned luminaires in the indoor space, the luminaire node map having: multiple commissioned luminaire identifier settings, including a respective commissioned luminaire identifier setting of each commissioned luminaire in the indoor space; and multiple sets of commissioned location coordinates, each set of commissioned location coordinates stored in association with the respective commissioned luminaire identifier setting; a gateway processor coupled to the gateway network communication interface system and the gateway memory; gateway self-healing programming in the gateway memory, wherein execution of the gateway self-healing programming by the gateway processor configures the gateway to implement functions, including functions to: send, via the gateway local wireless network communication interface, a health status request message to each commissioned luminaire requesting a health status response message; in response to sending the health status request message to each commissioned luminaire: receive from operational commissioned luminaires the health status response message indicating a commissioned luminaire identifier; fail to receive from non-operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; and store the commissioned luminaire identifier of each of the non-operational commissioned luminaires in a non-operational commissioned luminaire list; receive, via the gateway local wireless network communication interface, a respective uncommissioned luminaire identifier from a plurality of uncommissioned luminaires in the indoor space; and store the respective uncommissioned luminaire identifier of the uncommissioned luminaires in an uncommissioned luminaire list; send, via the gateway local wireless network communication interface, a scan request message to each uncommissioned luminaire requesting a scan response message; in response to sending the scan request message to each uncommissioned luminaire, receive from each of the uncommissioned luminaires the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective received signal strength indicator (RSSI) measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to integrate LEDs with radio frequency functions as taught by Ryan et al. in the system of Kuber et al., in order to provide a positioning system with beacon light sources.
Claim 11
Claim 11

 11. The RF positioning system of claim 10, further comprising: a cloud computing device including: a cloud computing device wide area network (WAN) communication interface configured for communication over a WAN; a cloud computing device memory; a cloud computing device processor coupled to the cloud computing device WAN communication interface and the cloud computing device memory; and cloud computing device self-healing programming in the cloud computing device memory; wherein: the gateway network communication interface system further includes a gateway WAN communication interface for communication over the WAN; execution of the gateway self-healing programming by the gateway processor configures the gateway to implement functions, including functions to: in response to receiving from each of the uncommissioned RF positioning nodes the scan response message, send, via the gateway WAN communication interface, to the cloud computing device:(a) (i) the respective uncommissioned RF positioning node identifier, (ii) the neighboring commissioned RF positioning node list, and (iii) the respective RSSI measurement; (b) the RF positioning node node map; (c) the non-operational commissioned RF positioning node list; and (d) the uncommissioned RF positioning node list.
11. The luminaire-based positioning system of claim 10, further comprising: a cloud computing device including: a cloud computing device wide area network (WAN) communication interface configured for communication over a WAN; a cloud computing device memory; a cloud computing device processor coupled to the cloud computing device WAN communication interface and the cloud computing device memory; and cloud computing device self-healing programming in the cloud computing device memory; wherein: the gateway network communication interface system further includes a gateway WAN communication interface for communication over the WAN; execution of the gateway self-healing programming by the gateway processor configures the gateway to implement functions, including functions to: in response to receiving from each of the uncommissioned luminaires the scan response message, send, via the gateway WAN communication interface, to the cloud computing device: (a) (i) the respective uncommissioned luminaire identifier, (ii) the neighboring commissioned luminaire list, and (iii) the respective RSSI measurement; (b) the luminaire node map; (c) the non-operational commissioned luminaire list; and (d) the uncommissioned luminaire list.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 12
Claim 12

 12. The RF positioning node system of claim 11, wherein execution of the cloud computing device self-healing programming by the cloud computing device processor configures the cloud computing device to implement functions, including functions to: for each of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list: calculate a respective distance between an uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes based on the respective RSSI measurement; and based on the calculated respective distance to each of the neighboring commissioned RF positioning nodes and the set of commissioned location coordinates of each of the neighboring commissioned RF positioning nodes, estimate a set of uncommissioned location coordinates of the uncommissioned RF positioning node; determine a best fit assignment of the set of uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list to the set of commissioned location coordinates of the non-operational commissioned RF positioning nodes in the non-operational RF positioning node list; adjust the RF positioning node node map for each of the non-operational commissioned RF positioning nodes based on the determined best fit assignment by replacing the respective commissioned RF positioning node identifier setting of a respective non-operational commissioned RF positioning node stored in association with the set of commissioned location coordinates with the respective uncommissioned RF positioning node identifier that best fit the commissioned location coordinates; and send, via the cloud computing device WAN communication interface, to the gateway the adjusted RF positioning node node map.
12. The luminaire-based positioning system of claim 11, wherein execution of the cloud computing device self-healing programming by the cloud computing device processor configures the cloud computing device to implement functions, including functions to: for each of the uncommissioned luminaires in the uncommissioned luminaire list: calculate a respective distance between an uncommissioned luminaire to each of the neighboring commissioned luminaires based on the respective RSSI measurement; and based on the calculated respective distance to each of the neighboring commissioned luminaires and the set of commissioned location coordinates of each of the neighboring commissioned luminaires, estimate a set of uncommissioned location coordinates of the uncommissioned luminaire; determine a best fit assignment of the set of uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list to the set of commissioned location coordinates of the non-operational commissioned luminaires in the non-operational luminaire list; adjust the luminaire node map for each of the non-operational commissioned luminaires based on the determined best fit assignment by replacing the respective commissioned luminaire identifier setting of a respective non-operational commissioned luminaire stored in association with the set of commissioned location coordinates with the respective uncommissioned luminaire identifier that best fit the commissioned location coordinates; and send, via the cloud computing device WAN communication interface, to the gateway the adjusted luminaire node map..
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 13
Claim 13

 13. The RF positioning node system of claim 12, wherein execution of the cloud computing device self-healing programming by the cloud computing device processor configures the cloud computing device to implement functions, including functions to: before determining the best fit assignment, divide the RF positioning node node map of the indoor space into a plurality of RF positioning node node map clusters by executing a density based spatial clustering algorithm based on: (i) each set of the uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list, and (ii) a threshold distance that is a maximum distance for determining whether the set of uncommissioned location coordinates resides within a respective RF positioning node node map cluster or not. 

9. The luminaire-based positioning system of claim 12, wherein execution of the cloud computing device self-healing programming by the cloud computing device processor configures the cloud computing device to implement functions, including functions to: before determining the best fit assignment, divide the luminaire node map of the indoor space into a plurality of luminaire node map clusters by executing a density based spatial clustering algorithm based on: (i) each set of the uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list, and (ii) a threshold distance that is a maximum distance for determining whether the set of uncommissioned location coordinates resides within a respective luminaire node map cluster or not.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 14
Claim 14

 14. The RF positioning node system of claim 13, wherein determining the best fit assignment of the set of uncommissioned location coordinates of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list is executed on each respective RF positioning node node map cluster utilizing only the uncommissioned RF positioning nodes residing within the respective RF positioning node node map cluster.

14. The luminaire-based positioning system of claim 13, wherein determining the best fit assignment of the set of uncommissioned location coordinates of the uncommissioned luminaires in the uncommissioned luminaire list is executed on each respective luminaire node map cluster utilizing only the uncommissioned luminaires residing within the respective luminaire node map cluster.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Claim 18
Claim 1 & Claim 2

 18. A method comprising: generating a non-operational commissioned radio frequency (RF) positioning node list including a respective commissioned RF positioning node identifier of a plurality of non- operational commissioned RF positioning nodes; receiving, via a local wireless communication network or a secondary network, from each of a plurality of uncommissioned RF positioning nodes: (i) a respective uncommissioned RF positioning node identifier, (ii) a neighboring commissioned RF positioning node list of commissioned RF positioning node identifiers of neighboring commissioned RF positioning nodes, and (iii) a respective signal strength indicator measurement of the uncommissioned RF positioning node to each of the neighboring commissioned RF positioning nodes; and for each of the uncommissioned RF positioning nodes in the uncommissioned RF positioning node list, estimating a set of uncommissioned location coordinates of the uncommissioned RF positioning node.
1. A method comprising: sending from a gateway, via a local wireless communication network or a secondary network, a health status request message to each commissioned luminaire in an indoor space requesting a health status response message; in response to sending the health status request message to each commissioned luminaire: receiving, via the local wireless communication network or the secondary network, from operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; failing to receive from non-operational commissioned luminaires the health status response message indicating the commissioned luminaire identifier; and storing the commissioned luminaire identifier of each of the non-operational commissioned luminaires in a non-operational commissioned luminaire list; receiving, via the local wireless communication network or the secondary network, a respective uncommissioned luminaire identifier from a plurality of uncommissioned luminaires; storing the respective uncommissioned luminaire identifier of the uncommissioned luminaires in an uncommissioned luminaire list; sending, via the local wireless communication network or the secondary network, a scan request message to each uncommissioned luminaire requesting a scan response message; in response to sending the scan request message to each uncommissioned luminaire, receiving, via the local wireless communication network or the secondary network, from each of the uncommissioned luminaires the scan response message including: (i) the respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.

2. …estimating a set of uncommissioned location coordinates of the uncommissioned luminaire.
Ryan et al. show and disclose a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon, reading on the claimed " radio frequency (RF) positioning node.” (abstract, paragraphs 11, 16).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to integrate LEDs with radio frequency functions as taught by Ryan et al. in the system of Kuber et al., in order to provide a positioning system with beacon light sources.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roquemore, III et al. (US 2018/0027598 A1) in view of Aggarwal et al. (US 8,928,232 B2), and in further view of Noesner (US 2015/0382435 A1).
Consider claim 15, Roquemore, III et al. show and disclose a method comprising: generating a non-operational commissioned luminaire list including a respective commissioned luminaire identifier of a plurality of non-operational commissioned luminaires (group monitor periodically checks the health of each lighting system element, such as luminaires 10A-N; group monitor records faults reported by lighting system elements for later retrieval; A failure occurs when the group monitor receives no acknowledgement back after transmitting a reliable-unicast message to a group device [paragraphs 28, 29, 34, 35, 44, 70-77, 102-103]).
However, Roquemore, III et al. fail to specifically disclose receiving, via a local wireless communication network or a secondary network, from each of a plurality of uncommissioned luminaires: (i) a respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires.
In the same field of endeavor, Aggarwal et al. show and disclose receiving, via a local wireless communication network or a secondary network, from each of a plurality of uncommissioned luminaires: (i) a respective uncommissioned luminaire identifier, (ii) a neighboring commissioned luminaire list of commissioned luminaire identifiers of neighboring commissioned luminaires, and (iii) a respective signal strength indicator measurement of the uncommissioned luminaire to each of the neighboring commissioned luminaires (exchange communications with one or more other lighting devices implemented by a respective lighting device may involve sending a signal identifying the respective lighting device to each of the other lighting devices.  Each other device sends, and thus the respective device receives responsive signals; and each such received signal identifies one of the other lighting devices.  From these received signals, the respective lighting device performing the commissioning can compile a list, table or the like in memory, to effectively store each received identification of another of the lighting devices in its memory; the commissioning element may detect strength of some physically limited signal modulated with an identifier of another element, such as visible or infrared light, audio, etc.; the element has received and stored data identifying its neighbors and identifying various capabilities of its identified neighbors, for example, in a table or list [col. 13 line 4- col. 14 line 35, col. 22 lines 1-53, col. 27 lines 24-36, col. 31 line 47- col. 32 line 30, col. 33 lines 35-62]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to identify lighting devices and neighbor devices as taught by Aggarwal et al. in the system of Roquemore, III et al., in order to commission devices for a lighting system.
However, Roquemore, III et al., as modified by Aggarwal et al., fail to specifically disclose for each of the uncommissioned luminaires in the uncommissioned luminaire list, estimating a set of uncommissioned location coordinates of the uncommissioned luminaire.
In the same field of endeavor, Noesner shows and discloses for each of the uncommissioned luminaires in the uncommissioned luminaire list, estimating a set of uncommissioned location coordinates of the uncommissioned luminaire (requesting to discover any nearby photocontrols; identifying any photocontrol devices 109 within range of the remote transceiver; the remote device 112 may first transmit a message requesting any photocontrols 109 within range to transmit a respective identifier that may be received by the remote device 112; identifier transmitted by each of the photocontrol(s) 109 may be representative of one or more pieces of identifying information such as a geographic coordinates for its location; modify the markers to distinguish photocontrols 109 that have been previously detected and/or commissioned from other photocontrols 109; alert a user that newly detected and/or uncommissioned photocontrols have been discovered in the vicinity [paragraphs 27, 31]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to discover and locate nearby photocontrol devices as taught by Noesner in the system of Roquemore, III et al., as modified by Aggarwal et al., in order to commission devices for a lighting control system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roquemore, III et al. (US 2018/0027598 A1) and Aggarwal et al. (US 8,928,232 B2), in view of Noesner (US 2015/0382435 A1), and in further view of Ryan et al. (US 2015/0147067 A1).
Consider claim 15, Roquemore, III et al. show and disclose a method comprising: generating a non-operational commissioned node list including a respective commissioned RF positioning node identifier of a plurality of non-operational commissioned nodes (group monitor periodically checks the health of each lighting system element, such as luminaires 10A-N; group monitor records faults reported by lighting system elements for later retrieval; A failure occurs when the group monitor receives no acknowledgement back after transmitting a reliable-unicast message to a group device [paragraphs 28, 29, 34, 35, 44, 70-77, 102-103]).
However, Roquemore, III et al. fail to specifically disclose receiving, via a local wireless communication network or a secondary network, from each of a plurality of uncommissioned nodes: (i) a respective uncommissioned node identifier, (ii) a neighboring commissioned node list of commissioned node identifiers of neighboring commissioned node, and (iii) a respective signal strength indicator measurement of the uncommissioned node to each of the neighboring commissioned nodes.
In the same field of endeavor, Aggarwal et al. show and disclose receiving, via a local wireless communication network or a secondary network, from each of a plurality of uncommissioned nodes: (i) a respective uncommissioned node identifier, (ii) a neighboring commissioned node list of commissioned node identifiers of neighboring commissioned node, and (iii) a respective signal strength indicator measurement of the uncommissioned node to each of the neighboring commissioned nodes (exchange communications with one or more other lighting devices implemented by a respective lighting device may involve sending a signal identifying the respective lighting device to each of the other lighting devices.  Each other device sends, and thus the respective device receives responsive signals; and each such received signal identifies one of the other lighting devices.  From these received signals, the respective lighting device performing the commissioning can compile a list, table or the like in memory, to effectively store each received identification of another of the lighting devices in its memory; the commissioning element may detect strength of some physically limited signal modulated with an identifier of another element, such as visible or infrared light, audio, etc.; the element has received and stored data identifying its neighbors and identifying various capabilities of its identified neighbors, for example, in a table or list [col. 13 line 4- col. 14 line 35, col. 22 lines 1-53, col. 27 lines 24-36, col. 31 line 47- col. 32 line 30, col. 33 lines 35-62]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to identify lighting devices and neighbor devices as taught by Aggarwal et al. in the system of Roquemore, III et al., in order to commission devices for a lighting system.
However, Roquemore, III et al., as modified by Aggarwal et al., fail to specifically disclose for each of the uncommissioned nodes in the uncommissioned node list, estimating a set of uncommissioned location coordinates of the uncommissioned node.
In the same field of endeavor, Noesner shows and discloses for each of the uncommissioned nodes in the uncommissioned node list, estimating a set of uncommissioned location coordinates of the uncommissioned node (requesting to discover any nearby photocontrols; identifying any photocontrol devices 109 within range of the remote transceiver; the remote device 112 may first transmit a message requesting any photocontrols 109 within range to transmit a respective identifier that may be received by the remote device 112; identifier transmitted by each of the photocontrol(s) 109 may be representative of one or more pieces of identifying information such as a geographic coordinates for its location; modify the markers to distinguish photocontrols 109 that have been previously detected and/or commissioned from other photocontrols 109; alert a user that newly detected and/or uncommissioned photocontrols have been discovered in the vicinity [paragraphs 27, 31]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to discover and locate nearby photocontrol devices as taught by Noesner in the system of Roquemore, III et al., as modified by Aggarwal et al., in order to commission devices for a lighting control system.
However, the combination of Roquemore, III et al. and Aggarwal et al., as modified by Noesner, fails to specifically disclose radio frequency (RF) positioning node(s).
In the same field of endeavor, Ryan et al. show and disclose radio frequency (RF) positioning node(s) (a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon [abstract, paragraphs 11, 16]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to integrate LEDs with radio frequency functions as taught by Ryan et al. in the system of Roquemore, III et al. and Aggarwal et al., as modified by Noesner, in order to provide a positioning system using light sources.


Allowable Subject Matter
Claims 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choong et al. (US 8,503,330 B1) show and disclose wireless system commissioning and optimization system is scalable to handle the commissioning of very large wireless systems (e.g., a wireless control system for an entire building, especially, although not limited to, lighting applications that have one of the largest quantities of controlled devices as a class of devices); where an existing wireless network needs to be modified, such as in the case of a floor build-out or a new tenant, which may require changes to room structure, or re-arrangement of lighting zones, the zone structure may need to be changed and auto-labeling and detection of uncommissioned zones and devices may be useful, reading on the claimed “commissioned luminaires; uncommissioned luminaires,” (see col. 2 lines 36-40 and col. 15 lines 40-47).
Pandharipande et al. (US 2020/0021454 A1) show and disclose a method of detecting a change in a lighting system comprising a plurality of devices each comprising a luminaire and/or a sensor, wherein each respective one of the devices has a respective location recorded in a commissioning database in association with data reported by the respective device; automatically monitoring a respective value of a characteristic of each of the devices in said subset; automatically detecting that one of one of the devices in the subset has been moved by detecting a shift in one of the cluster values relative to the rest of the values in the data cluster, reading on the claimed “a health status request message to each commissioned node in an indoor space requesting a health status response message; in response to sending the health status request message to each commissioned node,” (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641